Citation Nr: 1814287	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2010, and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a June 2011 rating decision issued by the RO in Louisville, Kentucky.

All issues reflected above except entitlement to service connection for cirrhosis of the liver were previously before and remanded by the Board for additional development in March 2016.  The appeal of those issues has been returned to and is now before the Board again.  The Board notes that in October 2014, the Veteran submitted additional evidence and waived his right to have the RO consider that evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary for additional development.  Specifically, records relating to the Veteran's claims for and receipt of disability compensation from the Social Security Administration (SSA) must be sought and obtained, if possible.  Additionally, private medical records must be sought and obtained, if possible.  Finally, addendum opinions must be sought and obtained, as further detailed below.
Records of the Veteran's VA vocational rehabilitation, which were associated with his claims file in May 2017, indicate that the Veteran was collecting disability compensation in November 2011.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.  All reasonable attempts should be made to obtain such records.  If any such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) (2012)  and 38 C.F.R. § 3.159(e) (2017).

Additionally, as relates to the Veteran's claim of entitlement to service connection for his left hip disability, the examiner noted in the report of a July 2017 VA examination that "apparently" there were other relevant examinations that were not available for review.  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Thus, on remand, the AOJ should ask the Veteran to provide all available information about any treatment that he has received relating to his claimed left hip and lower back conditions.  Any records that the Veteran notifies VA of should be sought and obtained, if possible, following the applicable procedures set forth in 38 C.F.R. § 3.159(c) and (e).

If any additional medical records relating to the Veteran's lower back or hip are located, an addendum should be sought from the July 2017 VA examiner addressing whether his or her opinion has changed after review of any such additional records.

Also, the Board notes that the Veteran was also afforded a VA examination for his claimed psychiatric disorder in July 2017.  The examiner, however, indicated that he or she could not make an opinion concerning whether the Veteran has PTSD since the examiner did not evaluate the Veteran for PTSD.  On remand, an addendum VA examination opinion should be obtained from that examiner.  He or she should be asked to evaluate the Veteran for PTSD and set forth his or her findings in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all Social Security Administration (SSA) records pertaining to the Veteran's claim for and receipt of disability benefits from the SSA, to include any determinations and the medical records used in support of his claim and associate said records with the Veteran's claims folder.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  Request that the Veteran identify the custodians of all outstanding records of medical treatment that he has received for his hip and back, including any custodians of records of surgeries that he has undergone.   As needed, signed release forms for private records should be obtained.  Make sufficient attempts to obtain copies of all outstanding VA and private records of all evaluations and treatment the Veteran has received for his hip and back.  All requests for records and responses must be associated with the claims folder.  The procedures of 38 C.F.R. § 3.159(c)(1) must be followed.

3.  After completion of the above development, if additional medical records (e.g., VA or private treatment records) are obtained, then the AOJ should obtain an addendum opinion, if possible, from the examiner that authored the July 2017 VA Addendum/Clarification Disability Benefits Questionnaire (DBQ).  Specifically, the examiner (or another qualified individual) should be asked whether his or her opinion as to the etiology of the Veteran's claimed left hip or lower back conditions would change based on the newly obtained records.  This examiner must review the claims file and provide a rationale for all opinions.

4.  After completion of the development set forth in numbers 1-3 above, the AOJ should obtain an opinion from the examiner that performed the July 2017 Mental Disorders DBQ addressing the existence, nature and etiology of the Veteran's PTSD, if present.  The appropriate DBQ form should be utilized if appropriate.

If the examiner that performed the July 2017 Mental Disorders DBQ is unavailable, the Veteran should be afforded another examination with an appropriate examiner in order to determine the existence, nature and etiology of the Veteran's PTSD, if present.

Regardless of which examiner performs the examination, the entire claims folder, including a copy of this remand, should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

5.  After the above development and any other development that may be warranted is complete, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




